                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SHEILA ALVAREZ,                                               8:21CV38

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

HEALTH AND HUMAN SERVICES,
DENNIS OBRIAN, BRENDA
BROOKS, and HOPE HOMLES,

                    Defendants.


       On March 25, 2021, the court ordered Plaintiff to file an amended complaint
by April 26, 2021, or face dismissal of this action. (Filing 9.) To date, Plaintiff has
not filed an amended complaint or taken any other action in this matter.

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 13th day of May, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
